Citation Nr: 1135135	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-37 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from June 1974 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA audiological examination in February 2008.  At that time, the examiner opined that the Veteran's current bilateral hearing loss was not caused by, or a result of, military noise exposure.  In rendering this opinion, the examiner relied solely on the results of audiometric tests shown on the Veteran's entrance and separation examination conducted in March 1974 and November 1976, respectively, and stated that comparison of these evaluations does not reveal a standard threshold shift in hearing in either ear.  She overlooked, however, the fact that the claims file contains the copy of an audiometric test report apparently conducted during service in September 1974 submitted by the Veteran.  [In this regard, the Board notes that, although this is not in the official service treatment records, a review of the report does not demonstrate any reason to doubt its authenticity as a service treatment record.]  

The September 1974 audiological evaluation showed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
10
LEFT
15
10
15
15
10
Audiometric evaluation at the separation examination in November 1976 showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
20
10
LEFT
20
20
10
20
25

From the Board's lay perspective, it would appear that the difference between these evaluations does show a threshold shift in both ears at some frequencies.  

In addition, the February 2008 VA examiner failed to discuss the somewhat positive opinion submitted by the Veteran in January 2008 from his private treating physician, Dr. R. Gunovich.  For these reasons, the Board finds that the February 2008 VA examination is inadequate for rating purposes and that a new VA examination is need with a medical opinion that considers all audiological evaluations of record in determining whether the Veteran had a loss of hearing acuity in service and, if so, whether his current bilateral hearing loss is related thereto.  

Furthermore, the Board notes that the RO has never conceded that the Veteran had military noise exposure.  The Veteran's DD214 shows that his military occupational specialty (MOS) was 35E10 Special Electronic Devices Repairer.  His service personnel records, however, show that his more specific MOS was 35E20 Electronic Target Repairman, and that he was assigned to the Train Fire Maintenance Section, Range 16 and Range 13, at the U.S. Army Training Center at Fort Dix, New Jersey.  He was at this assignment from December 1974 until his discharge in December 1976.  As far as can be gleaned from the service personnel records, the Veteran's main duty was to repair electric targets on field firing ranges.  The Veteran has stated, however, that this was only part of his duties and that he also performed daily firing demonstrations for recruits (about 60 rounds of M-16 ammunition) and patrolled the firing line consisting of 35 shooters at a time.  In support of his assertions as to his duties, he submitted a statement from his commanding officer on Range 16.  This gentleman states that the Veteran's duties included fixing targets when they malfunctioned, painting anything that needed painting, firing demonstrations, and walking behind the line while live fire was being conducted.  Based on the above, the Board finds there is adequate evidence to concede that the Veteran was exposed to military noise, to wit, gunfire, during his duties at the firing ranges at the U.S. Army Training Center at Fort Dix.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The claims file must be provided to the examiner for review in conjunction with the evaluation, and such review should be noted in the report.  

The examiner should be advised that military noise exposure to gunfire is conceded due to the Veteran's duties (as set forth above) while assigned to the Train Fire Maintenance Section, Range 16 and Range 13, at the U.S. Army Training Center at Fort Dix, New Jersey.  In any event, the examiner should still elicit information as to any pre- or post-service occupational and recreational noise exposure the Veteran may have had.  

After reviewing the file and conducting audiometric testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current bilateral hearing loss is due to the Veteran's conceded military noise exposure.  In rendering a determination, the examiner is directed to consider whether the service audiometric evaluations of record (including those seen on the March 1974 entrance examination report, the September 1974 audiometric evaluation report, and the November 1976 separation examination report) demonstrate a loss of hearing acuity (i.e., a threshold shift) during service.  The examiner is also directed to consider the Veteran's report of a continuity of symptoms, if any, since service.  The examiner should provide a complete rationale for any opinion given.  

2.  After ensuring that all necessary assistance has been provided the Veteran in developing his claim (including ensuring the adequacy of the VA examination report), readjudicate the Veteran's claim for service connection for bilateral hearing loss.  In doing so, the Veteran's exposure to military noise should be conceded as set forth above in this remand.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


